               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

MELANIE DAVIS,

                   Plaintiff,                          8:18-CV-572

vs.                                                    JUDGMENT

IHOP PROPERTY LLC,

                   Defendant.

      On the parties' Stipulation of Dismissal with Prejudice (filing 17), this
case is dismissed with prejudice, each party bearing its own costs and fees.


      Dated this 26th day of August, 2019.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
